DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
Regarding claim 10, second to last paragraph, there is an extra comma after “the arrangement direction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gmelin et al. (US 2010/0294029 A1) (hereinafter Gmelin) in view of Tsujii (US 2013/0055799 A1) (hereinafter Tsujii).

    PNG
    media_image1.png
    617
    565
    media_image1.png
    Greyscale

Regarding claim 10, Gmelin teaches a physical quantity measurement device for measuring a physical quantity of a fluid [apparatus 110] (Para [0022-0023]), the physical quantity measurement device comprising: 
a through flow path [122] including: a through inlet [120] through which the fluid flows into the through flow path; and a through outlet [124] through which the fluid 
a measurement flow path [128] branching from the through flow path for measurement of the physical quantity of the fluid (Para [0025, 0028], see Fig. 1), the measurement flow path including: a measurement inlet [126] which is provided between the through inlet and the through outlet and through which the fluid flows into the measurement flow path (Para [0025], see Fig. 1); and a measurement outlet [148] through which the fluid flowing from the measurement inlet flows out of the measurement flow path (Para [0030], see Fig. 1);
a physical quantity sensor [136] that is provided in the measurement flow path and detects the physical quantity of the fluid (Para [0028], see Fig. 1); and
a housing [110] that forms the through flow path [122] and the measurement flow path [128], wherein an inner surface of the housing includes: an inlet ceiling surface [132] that defines an inlet through path which is between and connects the through inlet [120] and the measurement inlet [126] in the through flow path [122] (see annotated Fig. 1 above), the inlet ceiling surface being between and connecting the through inlet and the measurement inlet in a direction in which the through inlet and the through outlet are arranged [inlet through path formed under inlet ceiling surface 132 between through inlet 120 and measurement inlet 126] (see annotated Fig. 1 above); and 
an inlet floor surface that defines the inlet through path and faces the inlet ceiling surface through the inlet through path (see annotated Fig. 1 above); and 

the inlet ceiling surface includes a ceiling inclined surface that extends from the through inlet [120] toward the measurement inlet [126] and is inclined with respect to the inlet floor surface such that a distance between the ceiling inclined surface and the inlet floor surface gradually decreases in a direction from the through inlet toward the through outlet [ceiling inclined surface at an angle of approximately 55 degrees] (Para [0027], see annotated Fig. 1 above),
the ceiling inclined surface has an inner part located inside the through flow path, the ceiling inclined surface and the inlet floor surface defining the inlet through path (see annotated Fig. 1 above and Figs. 2-3).
Gmelin fails to teach wherein the inner surface of the housing forming the inlet through path completely surrounds an axis in the arrangement direction, and an upstream end of the inner part of the ceiling inclined surface is located at the same position in the arrangement direction as an upstream edge of the inlet floor surface and upstream edges of the pair of wall surfaces.	Tsujii teaches a physical quantity measurement device for measuring a physical quantity of a fluid including a housing 12 which forms an air inlet 14a, wherein the inner surface of the housing forming the inlet completely surrounds an axis in the arrangement direction and an upstream end of an inner part of an inlet ceiling surface is located at the same position in the arrangement direction as an upstream edge of an inlet floor surface and upstream edges of wall surfaces [air inlet 14a being surrounded 

Regarding claim 11, Gmelin teaches a physical quantity measurement device for measuring a physical quantity of a fluid [apparatus 110] (Para [0022-0023]), the physical quantity measurement device comprising: 
a through flow path [122] including: a through inlet [120] through which the fluid flows into the through flow path; and a through outlet [124] through which the fluid flowing through the through inlet flows out of the through flow path (Para [0024], see Fig. 1);
a measurement flow path [128] branching from the through flow path for measurement of the physical quantity of the fluid (Para [0025, 0028], see Fig. 1), the measurement flow path including: a measurement inlet [126] which is provided between the through inlet and the through outlet and through which the fluid flows into the measurement flow path (Para [0025], see Fig. 1); and a measurement outlet [148] through which the fluid flowing from the measurement inlet flows out of the measurement flow path (Para [0030], see Fig. 1);

a housing [110] that forms the through flow path [122] and the measurement flow path [128], wherein an inner surface of the housing includes: an inlet ceiling surface [132] that defines an inlet through path which is between and connects the through inlet [120] and the measurement inlet [126] in the through flow path [122] (see annotated Fig. 1 above), the inlet ceiling surface being between and connecting the through inlet and the measurement inlet in a direction in which the through inlet and the through outlet are arranged [inlet through path formed under inlet ceiling surface 132 between through inlet 120 and measurement inlet 126] (see annotated Fig. 1 above); and 
an inlet floor surface that defines the inlet through path and faces the inlet ceiling surface through the inlet through path (see annotated Fig. 1 above); and 
a pair of wall surfaces facing each other and defining the inlet through path, the pair of wall surfaces being between and connecting the inlet ceiling surface and the inlet floor surface (see annotated Fig. 1 above and Figs. 2-3),
the inlet ceiling surface includes a ceiling inclined surface that extends from the through inlet [120] toward the measurement inlet [126] and is inclined with respect to the inlet floor surface such that a distance between the ceiling inclined surface and the inlet floor surface gradually decreases in a direction from the through inlet toward the through outlet [ceiling inclined surface at an angle of approximately 55 degrees] (Para [0027], see annotated Fig. 1 above),
the ceiling inclined surface has a facing ceiling region that is an entire region facing to the inlet floor surface in a direction perpendicular to the arrangement direction, 
Gmelin fails to teach wherein an upstream end of the facing ceiling region and an upstream end of the facing floor region is located at the same position in the arrangement direction as upstream edges of the pair of wall surfaces and the ceiling inclined surface and the inlet floor surface defines the inlet through path such that the inner surface of the housing forming the inlet through path completely surrounds an axis in the arrangement direction.
Tsujii teaches a physical quantity measurement device for measuring a physical quantity of a fluid including a housing 12 which forms an air inlet 14a, wherein the inner surface of the housing forming the inlet completely surrounds an axis in the arrangement direction and an upstream end of a facing ceiling region is located at the same position in the arrangement direction as an upstream end of a facing floor region and upstream edges of wall surfaces [air inlet 14a being surrounded on four sides in the arrangement direction] (see Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Gmelin with Tsujii such that the inner surface of the housing forming the inlet through path completely surrounds an axis in the arrangement direction and an upstream end of the facing ceiling region is located at the same position in the arrangement direction as an upstream end of the facing floor region and upstream edges of the pair of wall surfaces in order to better direct intake air into the through flow path for monitoring of the air stream.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art reference, Gmelin et al. (US 2010/0294029 A1) (hereinafter Gmelin), teaches various limitations found in the claim, as described in the Office Action mailed on 29 March 2021. The prior art fails to teach or provide motivation for wherein the ceiling inclined surface has an inner part located inside the through flow path, the ceiling inclined surface and the inlet floor surface defining the inlet through path such that the inner surface of the housing forming the inlet through path completely surrounds an axis in the arrangement direction, and the inner part of the ceiling inclined surface is longer in the arrangement direction than the inner part of the outlet ceiling surface, in combination with the rest of the limitations found in the claim. See Applicant Arguments/Remarks filed on 17 June 2021.
Regarding claims 2-9, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID Z HUANG/Primary Examiner, Art Unit 2861